Case 8:19-cv-00458-DOC-ADS Document 26-1 Filed 04/18/19 Page 1 of 3 Page ID #:397



    1

    2

    3

    4

    5

    6

    7                                    UNITED STATES DISTRICT COURT
    8
                                        CENTRAL DISTRICT OF CALIFORNIA
    9
                                              SOUTHERN DIVISION
   10

   11
        ,Rousselot B.V.                                 Case No. 8:19-cv-00458 (DOC)(ADS)
   12
                           Plaintiff,                   Hon. David O. Carter
   13
               v.                                       [PROPOSED] ORDER DENYING
   14                                                   DEFENDANT ST. PAUL BRANDS,
        St. Paul Brands, Inc., Advanced                 INC.’S MOTION FOR ATTORNEY’S
   15   Pharmaceutical Services, Inc., A Q              FEES AND COSTS AND TO STAY
        Pharmaceuticals, Inc., Con ty co phan duoc      THE ACTION
   16   pham Eco doing business as “ECO
        PHARMA JOINT STOCK COMPANY                      Date: June 3, 2019
   17   (VIETNAM), Dennis Nguyen-duy Ngo,               Time: 8:30 a.m.
        Jimmy Ngo, Mailan Nguyen, Trang D.              Courtroom: 9D
   18   Nguyen a/k/a Tracy Nguyen,
   19                      Defendants.
   20

   21

   22          WHEREAS, Defendant St. Paul Brands, Inc.’s Motion for Attorney’s Fees and Costs and

   23   to Stay the Action came before this Court’s regular motion calendar, and the Court has considered
   24   the papers filed by the parties:
   25

   26          IT IS HEREBY ORDERED THAT:

   27

   28
                                                       1
Case 8:19-cv-00458-DOC-ADS Document 26-1 Filed 04/18/19 Page 2 of 3 Page ID #:398



    1         Defendant St. Paul Brands, Inc.’s Motion for Attorney’s Fees and Costs and to Stay the
    2   Action is DENIED.
    3

    4

    5
              Date: ___________________           ____________________________
    6                                                   David O. Carter
    7                                                           United States District Judge
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                      2
Case 8:19-cv-00458-DOC-ADS Document 26-1 Filed 04/18/19 Page 3 of 3 Page ID #:399



    1                            CERTIFICATE OF SERVICE
    2

    3         The undersigned hereby certifies that all counsel of record who are deemed
    4   to have consented to electronic service are being served with this document via the
    5   Court's CM/ECF system on April 18, 2019.
    6

    7
                                                    /Ned W. Branthover/

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                3
